DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2021, has been entered.

Response to Remarks/Amendment
Applicant’s amendment/remarks filed April 25, 2021, have been fully considered and as a result claims 1-11 are now indicated as allowable.  

Reason for Allowance
Applicant’s remarks filed April 25, 2021, (see pages 5-7) with respect to the rejection of claims 1-11, have been fully considered and are persuasive.  The rejection of claims 1-11, has been withdrawn.  
Claims 1-11 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art reference(s) since the reference taken either individually or in combination neither teach or fairly suggest a large vehicle turning safety warning apparatus comprising in combination with other claimed limitation features for turning warning zone set on a frame of the car body adjacent periphery to the plural tires, which is arranged on the car body in a transverse encircling manner, and extends from one tire to another tire on the same side; a plurality of warning devices being set on the turning warning zone, providing warning lights connected with each other in a line to present a line-type light delimiting a boundary of an invisible zone of the car body that a driver cannot see at driving, each warning device providing one warning light with an inclination angle so that an illumination angle is formed between the warning light and the car body.  Claims 2-11 further limit allowable claim1, and therefore, are also allowable.  
The closest prior arts: Lee (2016/0137124), Thomson (2014/0313756) and Victor et al (2013/0169425) disclose limitation related to vehicle safety warning apparatus and as noted in the office action of 1/26/2021, either singularly or in combination, fail to anticipate or fairly suggest the above allowable features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.